Citation Nr: 1714893	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-08 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for generalized anxiety disorder, to include the question of whether a reduction in the rating for that disorder, from 70 to 50 percent, effective March 1, 2010, was proper.

2.  Entitlement to restoration of a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include the question of whether termination of TDIU, effective March 1, 2010, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO reduced the rating in effect for service-connected generalized anxiety disorder from 70 to 50 percent, effective March 1, 2010, and terminated the Veteran's award of TDIU, effective the same date.  In January 2010, the Veteran filed a notice of disagreement (NOD) wherein he asserted that his generalized anxiety disorder had not improved; but, in fact, had worsened.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Regarding the current characterization of the Veteran's appeal, the Board notes that a claimant is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, in his January 2010 NOD, the Veteran asserted that his generalized anxiety disorder had worsened.  Thus, the Veteran is not only appealing the reduction of the rating for that disorder, and the termination of his award of a TDIU, but is also seeking a higher rating for his disorder, and restoration of TDIU. As such, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In May 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In June 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

 In July 2014, April 2015 and July 2016, the Board remanded the claims on appeal for further action, to include additional development of the evidence.  After accomplishing further action, the agency of original jurisdiction (as reflected, most recently, in a July 2016 Supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

Although the Veteran previously had a paper claims file, the Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  Both the December 2009 rating decision in which the RO reduced the rating for generalized anxiety disorder from 70 percent to 50 percent, and the March 2011 SOC, reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

3.  Pertinent to the current claim for increase, the Veteran's psychiatric symptoms primarily have included anxiety, depression, chronic sleep impairment, some suicidal thoughts and impaired impulse control; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Both the December 2009 rating decision in which the RO discontinued a TDIU and the March 2011 SOC reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.343(c), the primary regulation governing discontinuance of a TDIU.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected generalized anxiety disorder from 70 percent to 50, effective March 1, 2010, was not in accordance with law, the criteria for restoration of the 70 percent rating from that date are met. 38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The criteria for a rating in excess of 70 percent for generalized anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

3.  As the RO's discontinuance of a TDIU, effective March 1, 2010, was not in accordance with law, the criteria for restoration of a TDIU are met. 38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.343 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the fully favorable disposition of the restoration claims, the Board finds that all notification and development actions needed to fairly adjudicate those aspects of the appeal have been accomplished.

Pertinent to the claim for increase, it is noted that, after a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With regard to the increased rating issue herein decided, in an August 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a higher rating for generalized anxiety disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  This letter meets the VCAA's content of notice and timing of notice requirements. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims-particularly, the claim for increased rating-to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disability under consideration, as well as the SSA decision, and records relied upon in reaching such decision.   The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's May 2010 RO and June 2011 Board hearings, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with these claims, prior to appellate consideration, is required. 

As noted, most recently, the Veteran was provided an opportunity to set forth his contentions during June 2011 hearing before the undersigned VLJ.  During the hearing, the undersigned VLJ identified the issues on appeal, to include the claim for increased rating.  Moreover, information was elicited regarding the severity of, and treatment for, the Veteran's generalized anxiety disorder.  While the submission of specific, additional evidence was not explicitly suggested with respect to any claim, on these facts, any omission in this regard was harmless, inasmuch as, following the hearing, the Board directed additional development of the claims-in particular, the claim for increased rating-on several occasions and, as a consequence, additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).  

Furthermore, the Board finds that the purposes of the Board's July 2014, April 2015 and July 2016 remand directives have been fulfilled.  Previous remands sought records from the Social Security Administration (SSA).  Ultimately, following the July 2016 remand, records from SSA were obtained.  Additionally, the April 2015 remand required that the Veteran be afforded a VA examination to determine the severity of his generalized anxiety disorder.  In October 2015, the Veteran was afforded such an examination.  Further, although the prior remands sought to obtain any outstanding medical treatment records, no such records have been identified or submitted.   After the receipt of additional evidence, the claims were last adjudicated in a June 2016 SSOC, after which the Veteran waived his right to submit additional evidence or argument.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required). 

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A. Reduction in Rating for Generalized Anxiety Disorder 

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  In this case, based on an October 2009 VA Compensation and Pension (C&P) examination, the RO, in a December 2009 rating decision, reduced the rating for the Veteran's service-connected generalized anxiety disorder from 70 to 50 percent, effective March 1, 2010.

Historically, service connection for a cognitive disorder was granted in a June 1997 rating decision.  An initial 10 percent rating was granted, effective January 1, 1996.  In an August 1997 rating decision, the rating was increased to 30 percent, effective January 1, 1996, the effective date of the award of service connection.

In a May 2001 rating decision, the rating for cognitive disorder was increased to 70 percent, effective May 25, 2000.  The 70 percent rating was awarded based upon the report of an April 2001 VA examination.  In a December 2001 rating decision, a TDIU was awarded, effective May 25, 2000.

In an August 2002 rating decision, the Veteran's service-connected disability was recharacterized as anxiety disorder not otherwise specified (NOS) with cognitive disorder NOS.  In that rating decision, the RO proposed reducing the Veteran's rating from 70 to 30 percent.  However, in a November 2002 rating decision, no reduction was effectuated and the 70 percent rating was continued.

In a September 2008 rating decision, the Veteran's disability was again recharacterized as generalized anxiety disorder.  In that rating decision, the RO also proposed to reduce the Veteran's rating from 70 to 50 percent.  The reduction was proposed due to a September 2007 VA examination report.  Ultimately, a December 2009 rating decision effectuated the reduction in rating for generalized anxiety disorder, from 70 to 50 percent, effective March 1, 2010.  The cited basis for the reduction was the report of an October 2009 VA examination. 

The Veteran's 70 percent rating for generalized anxiety disorder had been in effect for more than 5 years (from May 25, 2000 to March 1, 2010).  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction).

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c). Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted above, as of the effective date of the reduction, the 70 percent rating for the Veteran's generalized anxiety disorder under DC 9413 had been in effect for more than 5 years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  However, the December 2009 rating decision that reduced the rating, and the March 2011 SOC reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Moreover, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the 70 percent rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the December 2009 rating decision, nor the March 2011 SOC includes discussion of, or citation to, 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, when applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, given the facts noted above, the 70 percent rating assigned for generalized anxiety disorder is restored, effective March 1, 2010.

B.  Increased Rating

Because the Board has restored the 70 percent rating for the Veteran's generalized anxiety disorder, the Board will next address the matter of the Veteran's entitlement to an increased rating for that disability.

The 70 percent rating for the Veteran's generalized anxiety disorder has been assigned pursuant to DC 9413.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9413.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the DSM was recently revised, and that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))].

Based on a review of the evidence of record, the Board finds that during the entire period under consideration in this appeal, the Veteran's symptoms have resulted in occupational and social impairment with deficiencies in most areas.  Total social and occupational impairment has not been shown.

The Veteran was afforded a VA examination in September 2007.  The Veteran reported difficulty focusing and some long-term memory impairment.  He stated that he gets lost while driving.  The Veteran denied using external memory aids.  The Veteran stated that occasionally he does not like performing personal hygiene.  The Veteran denied suicidal ideations, but noted that he is like a "time bomb."  He reported depression and significant anxiety.  The Veteran reported a fear of being alone.  Sadness, anhedonia, and feelings of failure were noted.  The Veteran reported being in a relationship for five years and having a four year old son.  He reported mild marital conflict.  Mental status examination showed appropriate grooming and orientation in all spheres.  The Veteran was mildly depressed and anxious.  Thought content was normal and non-delusional.  The Veteran denied hallucinations.  Psychomotor activity was higher than expected, apparently driven by anxiety.  Test results found cognitive functioning to be within normal limits. The examiner noted that the severity of the Veteran's psychiatric symptoms would likely reduce the reliability of occupational functioning.  A GAF score of 50 was assigned.

The Veteran was again afforded a VA examination in November 2009.  The Veteran reported nervousness while driving.  The Veteran reported that when he worked he had anxiety and trouble sleeping.  The Veteran reported being engaged for seven years and having two sons, ages seven years old and nine months old.  The Veteran reported minor typical arguments with his fiancée.  He reported a very good relationship with his sons.  He stated that he goes to sporting events with his oldest son.  The Veteran reported mostly keeping to himself.  He stated that he likes to play pool, but his hands shake so badly due to anxiety that he is unable to join a league.  The Veteran reported two recent altercations.  One occurred when strangers approached the Veteran's fiancée.  The other occurred when another individual playfully touched the Veteran at a bar.  The Veteran denied any suicide attempts.  Daily anxiety at a high level was noted.  Anxiety was described as causing avoidance.  Daily depression was also noted.  The Veteran stated that he does not go anywhere and sleeps only three hours per day.  The Veteran endorsed suicidal ideations.  The Veteran reported distancing himself from his gun. Mental status examination showed appropriate grooming and orientation in all spheres.  Mood was anxious and depressed.  A GAF of 60 due to generalized anxiety disorder was recorded. 

During his May 2010 RO hearing, the Veteran testified regarding the severity of his generalized anxiety disorder.  The Veteran reported suicidal thoughts and depressed mood.  He also testified to having constant anxiety. However, the Veteran also reported a good relationship with both of his sons, and explained that he is the primary caretaker for his children.  

The Veteran was afforded a VA examination in December 2010, at which time the examiner indicated that there was no increase in severity of symptoms since his last VA examination.  The Veteran reported being in a long-term romantic relationship, but described it as not a close relationship.  The Veteran reported that he was emotionally close with both of his sons.  The Veteran explained that he managed that daily bathing, changing, and feeding of his young son.  He stated that he prepares meals and performs household chores.  The Veteran stated that experienced suicidal thoughts.  Severe and catastrophic depression was noted.  Mental status examination showed appropriate grooming and orientation in all spheres.  Mood was dysphoric and affect was congruent with mood.  The Veteran was able to maintain personal hygiene.  Speech and memory were normal.  Anxiety and depression were noted.  Occasional panic attacks were described.  A GAF score of 70 due to generalized anxiety disorder was noted.  The examiner stated that psychological symptoms alone would not render the Veteran unemployable.

During the June 2011 Board hearing, the Veteran reported irritability, significant anxiety and depression.  The Veteran again reported taking care of his two young children.  The Veteran testified to having a few friends, but mostly keeping to himself.  The Veteran reported having an ongoing relationship with his children's mother.  He reported suicidal ideations.  The Veteran testified as to not receiving mental health treatment from VA after 2007.

Most recently, the Veteran was afforded a VA examination in October 2015.  The examiner noted very mild symptoms.  The examiner opined that the Veteran's generalized anxiety disorder caused only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported being the primary caretaker for his two sons.  He reported doing chores at home.  Symptoms of depressed mood, anxiety, and chronic sleep impairment were noted.  Hygiene and dress were good.  The Veteran was oriented in all spheres.  There were no delusions or hallucinations.  There was no difficulty with thought processes.  Psychometric instruments indicated over-reporting of symptoms.  The Veteran reported depression, rage, and anxiety.  The examiner noted that the Veteran has not followed through with psychiatric care for several years.  The examiner described symptoms as mild and noted a full ability to function as a caretaker, suggesting the ability to function outside the home.

SSA records reveal that the Veteran was denied disability benefits for a mental health disorder.  Benefits were ultimately denied in a November 2007 decision by an Administrative Law Judge (ALJ) for SSA.  In making that determination, SSA relied on various treatment records and evaluations, including past VA treatment records and reports of examination.  The ALJ ultimately concluded that the Veteran was able to perform simple, low stress jobs involving one to three step tasks with no fast pace.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included anxiety, depression, chronic sleep impairment, occasional panic attacks, some suicidal thoughts and impaired impulse control.  Such symptoms are of the type and extent, frequency or severity, as appropriate, to approximate no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's main problems appear to be heightened anxiety and depression. Furthermore, he has had difficulty in establishing and maintaining effective social relationships.  Thus, collectively, the evidence indicates that the Veteran's generalized anxiety disorder has resulted in a level of occupational and social impairment which more approximates no more than a 70 percent disability rating.

The Board finds that at no point pertinent to the current claim has the Veteran's generalized anxiety disorder symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the maximum, 100 percent rating.  As indicated, under the rating formula, such a rating is assigned for total occupational and social impairment.  However, the evidence has shown no gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

Considering the effect of the Veteran's symptoms on occupational and social functioning, as indicated above, the Veteran has not worked throughout the period on appeal.  However, he has maintained strong relationships with his sons, and has consistently stated that he serves as the primary caretaker of his sons.  In that capacity, he prepares his older son for school and takes care of the basic needs of his younger son.  Further, the Veteran has reported a longstanding relationship with his fiancée.  It is not apparent that they have ended their engagement and while some interpersonal problems have been shown, their relationship has not ended.  Further, the Veteran has reported performing chores around the house during his unemployment.  The Veteran has also stated that he has maintained at least a few friendships over the course of the appeal.  With regard to occupational impact, several VA examiners have opined that the Veteran's service-connected general anxiety disorder, alone, is not of such severity to render him unemployable.  Moreover, as discussed above, the Veteran was found to be not disabled by SSA due to his mental health disorder.  More recently, during the 2015 VA examination, the examiner stated that the Veteran's symptoms were mild and explained that the Veteran experiences anxiety and depression, but those symptoms are merely mild.  Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, and extent, frequency or severity, as appropriate, to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  As noted, the Veteran has been assigned GAF scores that have ranged from 50 to 70.  Pursuant to the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The assigned scores are, thus, indicative of mild to serious symptoms under the DSM-IV guidelines.  As indicated above, the symptoms, not the GAF scores provide the primary basis for the assigned rating.  See 38 C.F.R. § 4.126(a).
Here, however, it is noteworthy that, as even the lowest of these GAF scores (50) reflects no more impairment than that contemplated in the current, 70 percent rating assigned, clearly no such score provides a basis assignment of the maximum, 100 percent rating at any pertinent point.  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra. However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the maximum, 100 percent rating under VA's rating schedule.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's service-connected generalized anxiety disorder reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected generalized anxiety disorder at all pertinent points.  The rating schedule fully contemplates the type, extent, and frequency or severity of described symptomatology that are indicative of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's generalized anxiety disorder is appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher, extra-schedular rating(s), are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's generalized anxiety disorder, pursuant to Hart, and that a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


C.  TDIU Restoration

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

In this case, in a December 2001 rating decision, the RO granted the Veteran a TDIU, effective May 25, 2000.  In a September 2008 rating decision, the RO proposed discontinuing a TDIU.  Ultimately, in a December 2009 rating decision-following receipt of the October 2009 VA examination report-a TDIU was discontinued, effective March 1, 2010.  

The RO has power to revise or reverse the initial decision based upon clear error, see 38 C.F.R. § 3.343(a), or by finding that the Veteran is actually employable by clear and convincing evidence.  38 C.F.R. § 3.343(c).  

In this instance, there is no evidence that the RO discontinued a TDIU on the basis that the initial December 2001 rating decision, in which a TDIU was granted, was  based upon clear error.  See 38 C.F.R. § 3.343(a).  Further, there is evidence that the RO found that the Veteran was actually unemployable by clear and convincing evidence under 38 C.F.R. § 3.343(c) in order to discontinue the TDIU.  Notably, however, the December 2009 rating decision by which the RO discontinued a TDIU did not cite to 38 C.F.R. § 3.343(c), nor did it include any statement e that there was clear and convincing evidence that the Veteran was actually employable.  Likewise, the March 2011 SOC did not cite to 38 C.F.R. § 3.343(c), or discuss there was clear and convincing evidence that the Veteran was actually employable.  As such, the evidence does not reflect that the RO actually considered the provisions of 38 C.F.R. § 3.343(c), which governs continuance of total disability ratings.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.343, when applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes, 9 Vet. App. at 73; Dofflemyer, 2 Vet. App. 277.  Accordingly, a TDIU is restored effective March 1, 2010.


ORDER

As the reduction in rating for generalized anxiety disorder from 70 percent to 50 percent was improper, restoration of the 70 percent rating, from March 1, 2010, is granted.

A rating in excess of 70 percent for generalized anxiety disorder is denied.

As the discontinuance of a TDIU was improper, restoration of a TDIU, from March 1, 2010, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


